NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CUMMINS-ALLISON CORP.,
Plain.tiff-Cross Appellant,
V.
SBM CO., LTD. 2 ~» -
(F0RMERLY KNowN As SHINWOo INFoRMA'.rIoN & -
TELEcoMMUN1cA'1'10Ns C0., LTD.), '
Defen,dant-Appellant,
and
AMRO-ASIAN TRADE, INC.,
Defendant-Appellant.
201 1-1049, -1065, -1066
Appea1s from the United States District Court for the
Eastern DiStrict of Texas in case no. 07-CV-0196, Judge
Ron Cla1'k.
ON MOTION
ORDER
SBM Co., Ltd., moves for a 3-day extension of time,
until Decen1ber 23, 2010, to file its response to Curnmins-

CU`M_MlNS-ALLISON CORP V. SBM C0 LTD 2
Allison Corp.’s motion for summary affirmance or dis-
missal of SBM’s appeal
Upon consideration thereof,
lT lS ORDERED THATZ
The motion is granted The response is due no later
than 5 p.m. on December 27, 2010.*
FOR THE COURT _
 2 l  /s/ J an Horbaly
Date J an Horbaly '
Clerk  ' "
cc: EdWard L. Foote, Esq. '
Gr3P'° E- KinS?1» ES‘1- u.s. couR1EclfF§.i?PEALs ma
Kev1n M. O’Br1en, Esq. THE FEDERALC|RC|l\T
521 |JEC 21 2010
.IAN H.0RBALV
Cl.ERK
*The court is closed on December 23, 2010 and December
24, 2010.